ELECTRONIC RECORD                              /5^fc-/*f

COA #      02-14-00401-CR                           OFFENSE:        30.02F


           Robert Wayne Westbrook v. The
STYLE:     state of Texas                           COUNTY:         Tarrant

COA DISPOSITION:          DISMISSED                 TRIAL COURT:    297th District Court


DATE: 10/30/14                        Publish: NO   TC CASE #:      1375130D




                           IN THE COURT OF CRIMINAL APPEALS


         Robert Wayne Westbrook \/.The
STYLE:   State of Texas                                  CCA#:                   lFlfc-l«f
         PROS?                          Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         &M*t)                                          JUDGE:

DATE:     Oiloil^Oty                                    SIGNED:                            PC:

JUDGE:         &Lt. UAA*0*h->                            PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD